DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arizono (US 2013/0076366).

Regarding Claim 1 (Original), Arizono teaches a display system comprising: 
a display apparatus [fig. 1 @150] that shows a first indicator relating to a full charge capacity [fig. 3 @F] of a secondary battery [fig. 1 @100]; and
a controller [fig. 1 @160] that controls the display apparatus, wherein 
the controller controls the display apparatus to notify [by displaying Fdisp as a level with fewer than all bars illuminated (e. g. fig. 5 @T3 (F)], when a full charge capacity of the secondary battery [fig. 5 @Fdisp] is equal to or lower than a threshold value [fig. 5 @T0 (F)], that the full charge capacity of the secondary battery is equal to or lower than the threshold value [fig. 5 (any of the Fdisp illustrated at T1- T10)].

Regarding Claim 14 (Original), Arizono teaches the display system according to Claim 1, contained in:
 a vehicle [¶0014, “… A battery capacity display apparatus according to the embodiment of the present invention is applicable to batteries of an electric vehicle, a hybrid vehicle, and an engine”] that comprises the secondary battery [¶0016, “Battery 100 is constituted by a plurality of cells (electric cells) which are secondary battery. For example, each of the cells is constituted by a lead (acid) battery, a lithium ion battery, a nickel hydride battery, and so on”].

Regarding Claim 15 (Original), Arizono teaches a method [fig. 4] of showing a state of a secondary battery by showing a first indicator relating to a full charge capacity [fig. 3 @F] of the secondary battery[fig. 1 @100], the method comprising:
obtaining a full charge capacity of the secondary battery [fig. 4 @S102]; and
notifying [by displaying Fdisp as a level with fewer than all bars illuminated (e. g. fig. 5 @T3 (F)], when the full charge capacity [fig. 5 @Fdisp] of the secondary battery is equal to or lower than a threshold value [fig. 5 @T0 (F)], that the full charge capacity of the secondary battery is equal to or lower than the threshold value [fig. 5 (any of the Fdisp illustrated at T1- T10].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Arizono in view of Maruno (US 2021/0323419). All reference is to Arizono unless indicated otherwise.

Regarding Claim 2 (Original), Arizono teaches the display system according to Claim 1
the controller controls the display apparatus to notify [by displaying Fdisp as a level with fewer than all bars illuminated (e. g. fig. 5 @T3 (F)], that the full charge capacity [fig. 5 @Fdisp] of the secondary battery is equal to or lower than the threshold value [fig. 5 @T0 (F)]
Arizono does not teach notify by varying a manner of representation of the first indicator
Maruno teaches notify [¶0104, “For example, when the display control unit 64 determines that the battery deterioration degree Tdr of the target vehicle 10X exceeds a predetermined value, the communication device 50 requests the center server 100 to transmit the deterioration minimization advice”] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of notifying when a vehicle battery capacity is below a threshold value, as taught by Maruno, into the display system taught by Arizono, in order to request deterioration mitigation advice and monitor/correct the deficient condition
Arizono in view of Maruno does not teach notify by varying a manner of representation of a first indicator 
Maruno further teaches displaying a graph of measured secondary battery capacity and a threshold secondary battery capacity versus time and deterioration minimization advice [¶0136, ‘… the display unit 62 displays the histogram illustrated in FIG. 8, the graph illustrated in FIG. 9, and the deterioration minimization advice, which however may not always be displayed on the display unit 62”]
Arizono in view of  Maruno does not teach varying a manner of representing vehicle battery capacity when the vehicle battery capacity is below a threshold
Before the application was filed it was desired to monitor the condition of secondary batteries over time to determine whether secondary battery degradation in particular vehicles was greater than expected. 
Maruno teaches a display system that determines when a vehicle’s secondary battery capacity is at or below a predetermined threshold and transmits a message to the vehicle dealer requesting degradation mitigation information [Maruno: ¶0136]
One of ordinary skill in the art would have known how to modify the display system taught by Arizono in view of Maruno so the manner of displaying battery capacity is changed, in addition to requesting degradation mitigation, when vehicle battery capacity is determined below a threshold value with a reasonable expectation of success.

Regarding Claim 5 (Original), Arizono teaches the display system according to Claim 1, wherein
the display apparatus [fig. 1 @150] shows a capacity retention in segment representation as the first indicator [fig. 3 @Fdisp], 
the capacity retention [fig. 3 @Fdisp] representing a ratio of a current full charge capacity [F’] to an initial full charge capacity of the secondary battery [F (t0), ¶0048, “… correction full charge capacity F'=full charge capacity F-correction value k1 (5); full charge capacity display value Fdisp=correction full charge capacity F' …”], and 
the controller controls the display apparatus [fig. 3 @Fdisp] to turn on segments corresponding in number [fig. 3 illustrates 8 segments energized] to the capacity retention [fig. 3 @ Fdisp] 
Arizono does not teach vary a color of at least one of the segments when the full charge capacity of the secondary battery is equal to or lower than the threshold value
Maruno teaches a display system that determines when a vehicle’s secondary battery capacity [fig. 9 @L2] is at or below a predetermined threshold [fig. 9 @ L4] and 
transmits a message to the vehicle dealer requesting degradation mitigation information [¶0136]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of notifying when a vehicle battery capacity is below a threshold value, as taught by Maruno, into the display system taught by Arizono, in order to request deterioration mitigation advice and monitor/correct the deficient condition
Arizono in view of  Maruno does not teach vary a color of at least one of the segments when the vehicle battery capacity is below a threshold
Before the application was filed it was desired to monitor the condition of secondary batteries over time to determine whether secondary battery degradation in particular vehicles was greater than expected and emphasize the abnormal condition to the vehicle operator in order to begin correcting the defective condition. 
One of ordinary skill in the art would have known how to modify the display system taught by Arizono in view of Maruno to modify a color of at least one of the display segments, in addition to requesting degradation mitigation information, when vehicle battery capacity is determined below a threshold value, with a reasonable expectation of success.

Regarding Claim 6 (Original),  Arizono teaches the display system according to Claim 1
Arizono does not teach the controller controls the display apparatus to notify that the full charge capacity of the secondary battery is equal to or lower than the threshold value when a warranty condition is satisfied, and controls the display apparatus not to notify that the full charge capacity of the secondary battery is equal to or lower than the threshold value when the warranty condition is not satisfied
Maruno teaches a controller controls a display apparatus to notify [fig. 5 @S26 is YES, request degradation minimization advice, ¶0103, “Whether it is necessary to present the deterioration minimization advice to the target vehicle 10X is determined by, for example, the display control unit 64 or the user of the target vehicle 10X”, ¶0104, “when the display control unit 64 determines that the battery deterioration degree Tdr of the target vehicle 10X exceeds a predetermined value, the communication device 50 requests the center server 100 to transmit the deterioration minimization advice”] that a full charge capacity of a secondary battery [fig. 9 @L2] is equal to or lower than a threshold value [fig. 9 @L4], and
controls the display apparatus [fig. 2 @60] not to notify [fig. 5 @S26 is NO] that the full charge capacity of the secondary battery [fig. 9 @L2] is equal to or lower than the threshold value [fig. 9 @L4]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of notifying when a vehicle battery capacity is below a threshold value, as taught by Maruno, into the display system taught by Arizono, in order to request deterioration mitigation advice and monitor/correct the deficient condition
Arizono in view of Maruno does not each the threshold value indicates a warranty condition is satisfied
Maruno further teaches the threshold value [fig. 9 @L4] is a curve of battery capacity  [fig. 9 Y axis] versus mileage or years run [fig. 9 X axis] determined experimentally or calculated by a manufacturer [¶0094, “The lower limit L4 of the battery capacity of the target vehicle 10X may be a value experimentally calculated by the manufacturer of the target vehicle 10X … ¶0096, “the lower limit L4 of the battery capacity of the target vehicle 10X may be a value calculated by the manufacturer of the target vehicle 10X …”]
It is well known in the art that a warranty condition is expressed as a number of miles or duration of time elapsed since delivery of a vehicle from a manufacturer. 
One of ordinary skill in the art would understand that the threshold value was the battery capacity at a particular mileage or elapsed time since delivery of the vehicle. One of ordinary skill would also understand that determining whether a warranty condition was satisfied or not for a particular threshold value could be determined by comparing the mileage associated with a particular battery capacity threshold with the warranty mileage limit. When the threshold battery capacity mileage is less that the warranty limit the warranty condition is satisfied, otherwise the warranty condition is not satisfied.
It would have been obvious to one of ordinary skill in the art before the application was filed to determine whether a warranty condition was satisfied or not based on a threshold battery capacity with a reasonable expectation of success.

Regarding Claim 7 (Original), Arizono in view of Maruno teaches the display system according to Claim 6, wherein
the warranty condition is satisfied [construed as the warranty is effective] when a prescribed period has not elapsed [The Examiner takes Official Notice that a warranty is valid for a particular period] condition since start of use [construed as manufacturer delivery of vehicle] of the secondary battery [Maruno: fig. 9 @ L4 (Number of Years Run corresponding to the threshold Battery Capacity is less than warranty period)].

Regarding Claim 8 (Original), Arizono in view of Maruno teaches the display system according to Claim 6, wherein
the warranty condition is satisfied [construed as the warranty is effective] when a travel distance of a vehicle [The Examiner takes Official Notice that a warranty is valid up to a maximum mileage] incorporating the secondary battery is shorter than a prescribed distance [Maruno: fig. 9 @ L4 (Mileage corresponding to the threshold Battery Capacity is less than warranty period)].
 
Regarding Claim 9 (Original), Arizono in view of Maruno teaches the display system according to Claim 6
Arizono in view of Maruno does not teach the warranty condition is satisfied [warranty in effect] when a prescribed period has not elapsed since start of use of the secondary battery  and when a travel distance of a vehicle incorporating the secondary battery is shorter than a prescribed distance
The Examiner takes Official Notice that a warranty is in effect when a prescribed maximum period has not elapsed and a prescribed maximum mileage has not been exceeded.
Maruno further teaches the predetermined threshold is associated with a battery capacity or mileage [¶0028, “FIG. 9 is a graph illustrating a comparison between a battery capacity of the vehicle 10 in the market and a battery capacity of a target vehicle 10X in correspondence with the mileage (or the number of years run)”]
Before the application was filed it would have been obvious to one of ordinary skill in the art that for a particular battery capacity threshold, the warranty condition is satisfied if the number of years associated with the threshold is less than a prescribed period and the mileage associated with the threshold is shorter that a prescribed distance.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arizono in view of Toyota (US 5,422,822). All reference is to Arizono unless indicated otherwise.

Regarding Claim 3 (Original), Arizono teaches the display system according to Claim 1, wherein
the controller [fig. 1 @160] controls the display apparatus [fig. 1 @150] to notify [by visual display] that the full charge capacity of the secondary battery [fig. 5 @Fdisp] is equal to or lower than the threshold value [fig. 5 @T0 (F)] 
Arizono does not teach to notify by showing a warning
Toyota teaches to notify by showing a warning [Fig. 14 @Step 5 (YES), col. 17 lines 23-30, “When turned on, the lamp A gives an optical warning indication to make the driver visually recognize that the remnant stored energy of the main battery 21 has dropped below the predetermined level”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to notify occupants of a vehicle of a condition by displaying a warning, as taught by Toyota, into the display system taught by Arizono, in order to directly inform the vehicle operator of an abnormal  condition.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arizono in view of Karner (US 2019/0033396). All reference is to Arizono unless indicated otherwise.

Regarding Claim 10 (Original), Arizono teaches the display system according to Claim 1
Arizono does not teach the controller controls the display apparatus to notify, when a warranty condition is not satisfied, that the warranty condition is not satisfied
Karner teaches a controller controls a display apparatus to notify, when a warranty condition is not satisfied [construed as stablished warranty conditions], that the warranty condition is not satisfied [¶0125, “… the present conformance of the battery with its warranty conditions can be displayed to the user and/or notifications of operation outside warranty conditions, and/or eventual voiding of the battery warranty can be provided via the display, SMS messaging, electronic mail or any other suitable notification means”]
	Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of displaying a battery warranty status, as taught by Karner, into the display system taught by Arizono, in order to reduce the service and replacement costs performed under warranty and to begin degradation mitigation as soon as possible, thereby mitigating further damage.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Arizono in view of Maruno and Karner (US 2019/0033396). All reference is to Arizono unless indicated otherwise.

Regarding Claim 11 (Original), Arizono in view of Maruno teaches the display system according to Claim 6
Arizono in view of Maruno does not teach the controller controls the display apparatus to notify, when the warranty condition is not satisfied, that the warranty condition is not satisfied 
Karner teaches a controller controls a display apparatus to notify, when a warranty condition is not satisfied [construed as stablished warranty conditions], that the warranty condition is not satisfied [¶0125, “… the present conformance of the battery with its warranty conditions can be displayed to the user and/or notifications of operation outside warranty conditions, and/or eventual voiding of the battery warranty can be provided via the display, SMS messaging, electronic mail or any other suitable notification means”]
	Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of displaying a battery warranty status, as taught by Karner, into the display system taught by Arizono in view of Maruno, in order to reduce the service and replacement costs performed under warranty and to begin degradation mitigation as soon as possible, thereby mitigating further damage.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arizono in view of Karner and Yamamura (US 2015/0077941). All reference is to Arizono unless indicated otherwise.

Regarding Claim 12 (Original), Arizono teaches the display system according to Claim 1
Arizono does not teach the controller controls the display apparatus to show an indicator relating to a warranty condition 
Karner teaches a display apparatus to notify, when a warranty condition is not satisfied [construed as stablished warranty conditions], that the warranty condition is not satisfied [¶0125, “… the present conformance of the battery with its warranty conditions can be displayed to the user and/or notifications of operation outside warranty conditions, and/or eventual voiding of the battery warranty can be provided via the display, SMS messaging, electronic mail or any other suitable notification means”]
	Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of displaying a battery warranty status, as taught by Karner, into the display system taught by Arizono, in order to reduce the service and replacement costs performed under warranty and to begin degradation mitigation as soon as possible, thereby mitigating further damage
Arizono in view of Karner does not teach a controller controls the display apparatus to show a first and second indicator
Yamamura teaches a controller [fig. 1 @94] controls the display apparatus [fig. 1 @92] to show a first [fig. 6 @114] and a second indicator [fig. 6 @102]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of a display comprising a first and a second indicator, as taught by Yamamura, into the display apparatus taught by Arizono in view of Karner, in order to display first and second information simultaneously and in proximity for easier association as related information. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Arizono in view of Maruno, Karner and Yamamura. All reference is to Arizono unless indicated otherwise.

Regarding Claim 13 (Original), Arizono in view of Maruno teaches the display system according to Claim 6
Arizono in view of Maruno does not teach the controller controls the display apparatus to show a second indicator relating to the warranty condition
Karner teaches a controller controls a display apparatus to notify, when a warranty condition is not satisfied [construed as stablished warranty conditions], that the warranty condition is not satisfied [¶0125, “… the present conformance of the battery with its warranty conditions can be displayed to the user and/or notifications of operation outside warranty conditions, and/or eventual voiding of the battery warranty can be provided via the display, SMS messaging, electronic mail or any other suitable notification means”]
	Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of displaying a battery warranty status, as taught by Karner, into the display system taught by Arizono in view of Maruno, in order to reduce the service and replacement costs performed under warranty and to begin degradation mitigation as soon as possible, thereby mitigating further damage
Arizono in view of Maruno and Karner does not teach a controller controls the display apparatus to show a first and second indicator
Yamamura teaches a controller [fig. 1 @94] controls the display apparatus [fig. 1 @92] to show a first [fig. 6 @114] and a second indicator [fig. 6 @102]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of a display comprising a first and a second indicator, as taught by Yamamura, into the display apparatus taught by Arizono in view of Karner, in order to display first and second information simultaneously and in proximity for easier association as related information. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694